Citation Nr: 0511788	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  99-07 260	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to service connection for hypertension.



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1975 to 
February 1977, and from January 1988 to November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  This case was remanded by the Board in 
August 2000, August 2001, and July 2003 for further 
development; it was most recently returned to the Board in 
March 2005.

The Board notes that in November 1998, April 1999, and 
October 1999, the veteran submitted claims of entitlement to 
service connection for disability(ies) causing chest pains 
and shortness of breath due to the use of tobacco-based 
products and nicotine dependence.  Although the Board, in the 
August 2001 and July 2003 remands, referred the issue of 
entitlement to service connection for disability causing 
chest pains and shortness of breath to the RO for 
adjudication, there is no indication that the RO has 
adjudicated the referred claim.  The Board therefore once 
again refers the issue to the RO for appropriate action.


FINDING OF FACT

The veteran does not have a current diagnosis of 
hypertension.


CONCLUSION OF LAW

The veteran does not have hypertension that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran seeks service connection for hypertension.  His 
service medical records show that his systolic blood pressure 
readings were consistently below 160, and that his diastolic 
blood pressure readings, with one exception, were 
consistently well below 90; on one occasion in 1993, his 
blood pressure was recorded as 107/92.

On a VA fee basis examination in May 1998, the veteran's 
blood pressure readings were as follows:  sitting:  137/105; 
recumbent:  144/84; and standing:  141/105.  The examiner 
diagnosed the veteran with idiopathic labile hypertension, 
and concluded that there was no evidence of any organic 
illness related to prolonged cigarette smoking or nicotine 
dependence during active service.

The veteran was afforded another VA fee basis examination in 
January 2003, which was conducted by the same orthopedist who 
conducted the May 1998 evaluation.  The examiner stated that 
the veteran had a history of labile arterial hypertension 
since the 1980s, and that the condition was documented since 
1992 in the form of complaints of chest pain.  The examiner 
noted that a recent blood pressure check of the veteran was 
normal, and that chest X-ray studies of the veteran in the 
past had also been normal.  The veteran denied a history of 
drastic hypertensive symptoms such as pounding headaches, 
dizziness, nose bleeds, or hot flushes, although he reported 
experiencing warmth in his forehead and cheeks with rises in 
his blood pressure.  On physical examination, the veteran's 
blood pressure readings were as follows:  sitting: 130/95; 
recumbent:  125/95; and standing:  130/92.  The examiner 
concluded that there was no evidence of the manifestation of 
arterial hypertension or labile hypertension.  The examiner 
opined that the intermittent hypertensive blood pressure 
readings previously recorded were not related only to tobacco 
use in service.  In clarification, she explained that, while 
smoking may have been one factor, the main reason for the 
development of situational hypertension in the veteran was a 
continuously suppressed stress situation.  She concluded that 
it was therefore unlikely that the previously recorded labile 
hypertensive readings resulted from nicotine dependence in 
service.

The Board noted that 38 C.F.R. § 4.104, Diagnostic Code 7101, 
pertaining to hypertensive vascular disease, defines 
hypertension as existing where the diastolic blood pressure 
is predominantly 90 mm. or greater, and defines isolated 
systolic hypertension as existing where the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004).  See also Cox v. Brown, 5 Vet. 
App. 95, 99 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

After reviewing the reports of the May 1998 and January 2003 
examinations, it was unclear to the Board whether the veteran 
in fact had hypertension.  The January 2003 report in 
particular noted two diastolic blood pressure readings of 95, 
and one of 92, but the examiner nevertheless found no 
evidence of a manifestation of hypertension.  Moreover, the 
examiner failed to address whether it was at least as likely 
as not that any hypertension was related to the veteran's 
period of military service.  The Board concluded that 
cardiovascular examination of the veteran would be helpful to 
the adjudication of this claim, and accordingly remanded in 
July 2003.

On remand, the veteran was afforded a VA examination in 
September 2004 at the VA Medical Center (VAMC) in 
Fayetteville, North Carolina.  The examiner noted that the 
veteran's case file was reviewed, and showed no diagnosis of 
hypertension, though there was mention of labile 
hypertension.  Blood pressure readings from 1987 through 1998 
were listed.  Complaints noted in the record included chest 
pain related to costochondritis.  The veteran told the 
examiner that he had never been diagnosed with hypertension, 
had never been prescribed any blood pressure medications, and 
had never heard of labile hypertension.  The veteran reported 
intermittent chest pain on both sides of the sternum.  He 
reported no fatigue, dizziness, or syncope.  His reported 
chest pain frequency varied with activity, and increased 
during golf, walking distances, and when lifting computers, 
which was required by his work.  The veteran's chest pain was 
also reported to increase under stress.  The veteran reported 
that his job was very stressful.  

On examination, the veteran's heart sounds were regular, S1, 
S2, with no murmurs, clicks, or gallops.  Blood pressure 
readings, taken at least 10 minutes apart, were:  124/84, 
147/84, and 119/75.  The veteran was also given an exercise 
tolerance test, which showed the veteran had good exercise 
capacity with maximum workload of 11.8 mets.  There was 
atypical chest pain, and no ST, T wave changes suggestive of 
ischemia.  Based on the effort given by the veteran, it was 
determined that there was low annual risk for cardiac event. 

The examiner noted that one mildly elevated blood pressure 
reading was not diagnostic of hypertension or chronic 
hypertension.  The examiner's diagnosis was:  no evidence of 
heart disease based on current tests and clinical findings; 
no chronic hypertension.  The examiner further opined that 
there was no hypertension due to the use of tobacco products 
because there was no diagnosis of hypertension.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, there is no medical evidence of current disability of 
hypertension.  Without medical evidence of a current 
disability, the analysis ends, and the claim must be denied.  
The veteran has had readings suggestive of borderline 
hypertension, but no examiner has found the veteran to have a 
disability diagnosed as hypertension.  In other words, 
hypertension has not been definitely diagnosed.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2004) (hypertension 
must be confirmed by readings taken two or more times on at 
least three different days).  Examiners have on occasion 
speculated as to the veteran having labile hypertension, but 
none has made a definitive diagnosis of hypertension.  When 
evidentiary development was undertaken following the Board's 
last remand to ascertain whether the veteran indeed 
experiences hypertension, none was found.  Indeed, the 
examiner specifically indicated that the veteran did not have 
this disability.  Absent a current diagnosis, an award of 
service connection is not warranted.  The preponderance of 
the evidence is against the claim.

III.  Veterans Claims Assistance Act of 2000

During the pendency of this appeal, on November 9, 2000 the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), was signed into law, changing the standard for 
processing veterans' claims.  In adjudicating this veteran's 
claim, the Board has considered the provisions of the VCAA.  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2002, February 2004, and September 2004.  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the Board notes 
that the notifications to the veteran apprised him of what 
the evidence must show to establish entitlement to the 
benefits sought, what information VA was responsible for 
obtaining, what information the veteran was responsible for 
obtaining, what evidence and/or information was already in 
the RO's possession, where the veteran was to send any 
information he wished to submit, and asked him to identify 
any information he wished VA to assist him in obtaining.  He 
was told to submit all pertinent evidence.  Additionally, the 
RO informed the veteran of the results of its rating 
decisions, and the procedural steps necessary to appeal.  The 
RO also provided a statement of the case (SOC) and three 
supplemental statements of the case (SSOCs) reporting the 
results of the RO's reviews and the text of the relevant 
portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs).  The RO obtained and incorporated into the record the 
veteran's VA medical treatment records.  The veteran informed 
the RO in February 2001 that he had no other records to 
submit.  Also, as noted above, the veteran was afforded 
several physical examinations in connection with this claim.  
Given the standard of the regulation, the Board finds that VA 
has no duty to inform or assist that was unmet.


ORDER

Entitlement to service connection for hypertension is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


